At the outset, I would like to congratulate the President of the Assembly at its seventy-fourth session and to thank Ms. Maria Fernanda Espinosa Garces for her distinguished stewardship of the previous session, which demonstrated what women can achieve when they assume leadership positions. I am pleased as well to be able to pay tribute to Mr. Hazza Al Mansouri, the first Emirati astronaut to embark on a mission to the International Space Station. I want to express our appreciation and pride in the fact that what he is doing is a major step, demonstrating that the United Arab Emirates is entering a new era in which it will contribute alongside other countries to investing in space science and building a new generation in a world based on science, technology and enlightenment.
This year in Abu Dhabi, in conjunction with our declaration of 2019 as a Year of Tolerance in my country, His Holiness Pope Francis and the Grand Imam of Al-Azhar, Ahmed Al-Tayeb, signed a document on human brotherhood that constitutes a historic message of peace aimed at promoting tolerance and coexistence.
Building safe communities requires the will to take concrete initiatives and make concerted efforts to address the tensions caused by extremism. The United Arab Emirates has participated in regional and international efforts aimed at easing tensions and reaching political solutions to the crises in the Middle East, including in Libya, Yemen, the Sudan, Syria and Palestine. We believe that strengthening multilateralism is the most effective approach to de-escalating those crises and addressing transnational challenges, including extremism and terrorism, in order to achieve international peace and security. However, multilateralism has succeeded neither in resolving existing crises nor in preventing new ones. In order to achieve the goals for which the United Nations was established, we must therefore examine the problems that are obstructing international efforts and explore ways of enhancing their effectiveness.
Our collective efforts have achieved remarkable successes in tackling the challenges of the twenty- first century, particularly in the area of sustainable development. Unfortunately, however, our efforts to bring about regional and global stability have stalled, especially in our region. Today we are witnessing violations of States’ sovereignty and interference in their internal affairs. As conflicts continue and new crises emerge, we are seeing a growing presence of extremist and terrorist groups, which have developed their capabilities with the support of rogue States that aim to destabilize and dominate the region. Terrorist groups such as Da’esh, the Muslim Brotherhood, Hizbullah, Al-Qaida and the Houthis have been able to access the weapons and funding they need to implement their agendas, thereby exacerbating existing crises. The terrorist attacks on our sister nation of the Kingdom of Saudi Arabia and the ongoing strikes targeting its civilian and vital infrastructure, the most recent being a heinous attack on ARAMCO’s facilities, have been condemned. Such attacks not only threaten the security of both Saudi Arabia and the region but also affect the stability of the global economy. In that context, we emphasize the importance of restoring a reasoned approach and securing maritime navigation and energy supplies while working to find sustainable solutions based on respect for the sovereignty of States and non-interference in their internal affairs.
Despite the efforts of the international community, we have to admit that multilateralism has not responded to the challenges that have emerged in the past few decades, mainly owing to weak enforcement of international law and Security Council resolutions and disregard for the role of regional organizations and States in supporting political solutions. While international mechanisms for the maintenance of peace and security do exist, an inability to take a firm stand against some States’ aggressive policies has hindered international efforts.
Even when there has been international consensus on the importance of taking collective measures to maintain peace and security — such as curbing Iran’s nuclear ambitions by signing a nuclear agreement with that country — the agreement involved failed to achieve expectations in correcting Iran’s behaviour and compelling it to abide by international law and the principle of good-neighbourliness. The Joint Comprehensive Plan of Action should have taken into consideration the views of the countries of our vital region that fully understand its history and should also have addressed every aspect of Iran’s behaviour, such as its interference in the internal affairs of States, its development of a ballistic-missile programme and its provision of arms to terrorist groups. This is a country that is seeking to export its revolution.
We have an opportunity to achieve sustainable solutions that serve the interests of the region through a political initiative supported by the international community that focuses on the following four areas. The first is promoting the implementation of international law and the Charter of the United Nations as core pillars in preventing the collapse of the international order and preserving relations among States. To that end, we should support States’ capacity to implement their legal obligations, and hold accountable States that violate those obligations. My country will continue to make it a priority to urge States to respect their legal obligations and abide by the principle of good- neighbourliness. In 48 years the United Arab Emirates has never renounced its claim to sovereignty and legitimate rights over the three islands of Greater Tunb, Lesser Tunb and Abu Musa, which are occupied by Iran in a flagrant violation of international law and the Charter. The historical records assert that the United Arab Emirates owns the islands and that they have been under Arab rule since ancient times. We therefore want to emphasize once again from this rostrum the firm position of the United Arab Emirates regarding its legitimate right to sovereignty over its three islands. We will never abandon the demand that Iran restore our rights to us. My country has called on Iran to peacefully resolve the issue through direct negotiations or through the International Court of Justice, but those calls have gone unanswered.
Secondly, regional organizations should be permitted to play a greater role in addressing regional tensions and achieving security and stability. We should emphasize that it is they that are best positioned to develop effective solutions to the issues of their member States. This year our sister nation of Saudi Arabia hosted Gulf, Arab and Islamic summits, in a successful example of coordinating regional and international positions to address the critical security situation in the region. We also look forward to the assistance of the United Nations in promoting consultations and cooperation with those organizations when discussing regional issues. The part played by the African Union in supporting peacekeeping operations, especially its recent role in the Sudan, is a successful model that we welcome and encourage others to follow.
Thirdly, we should enhance political action and make it more effective in easing tensions and resolving crises in order to fulfil the legitimate aspirations of our peoples. That requires building trust among States and strengthening mediation efforts, including those of United Nations envoys. For that to succeed, the relevant parties must work within a comprehensive, transparent and cooperative framework. Accordingly, the United Arab Emirates considers political efforts vital as the primary option for de-escalating and addressing crises. When my country joined the coalition to support legitimacy in Yemen we focused on restoring the role of the legitimate Yemeni Government, rejecting the fait accompli that those who carried out the coup tried to impose and supporting a political process that could lead to stability and peace. Despite the violations by the Houthis, my country will continue its efforts to achieve peace. Similarly, we believe that a political path is the best option for addressing regional issues and we appreciate the efforts of the United Nations, the international community and friendly States in that regard. We welcome the role of the Secretary-General in supporting the political track with regard to the issue of the Moroccan Sahara and commend the efforts of our brothers in the Kingdom of Morocco to find a political solution to the issue.
The chaos that has engulfed the Arab world during the past decade made us even more committed to finding political solutions and more appreciative of the importance of the stability of States and the security of their peoples. The Palestinian question will remain the central issue of the Arab world. Stability cannot be established in our region without a just, comprehensive and lasting solution that enables the Palestinian people to establish an independent State with Jerusalem as its capital. Violations committed by the occupying Power against the Palestinians, including the creation of new facts on the ground in Jerusalem, will enable extremist groups to exploit the suffering of the brotherly Palestinian people.
Lastly, with regard to focusing on development and investment for fostering our peoples’ prosperity, the starting point should be rebuilding post-conflict countries, supporting their national institutions and strengthening their rule of law. More broadly, we need to fight extremism and spread the values of tolerance and pluralism while ensuring that women and young people contribute to such efforts, which will lead to a brighter future for all.
We must not forget the suffering of millions all over the world that results from war and natural disasters, whose severe impact requires intensified humanitarian efforts. In that context, my country continues to spread a message of peace by assisting those affected, regardless of their race or religion. In particular, we have also stepped up our humanitarian and development assistance in response to the crisis in Yemen, which has worsened as a result of the fact that the Houthis have been obstructing people’s access to assistance and even stealing aid supplies and equipment to finance their criminal acts.
Stability has been lacking in our region for a long time, but it can be achieved through hard work and united international efforts. We believe that the next few years will begin a new era for our region, which will become a global economic and cultural centre where new technology, science, renewable energy and artificial intelligence will thrive. To that end, we are hosting Expo 2020 and seeking to launch outer-space projects and create a new environment for young people in which they can aspire to a brighter future with open minds. As individuals, Governments and peoples, we have a choice to either start a new decade in which we safeguard the future of our region and the world, or to abandon our world to terrorist groups and destructive extremist ideologies. We will continue to fight the latter with all our might.